                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MATTHEW DAVID MILLER,                           )
                                                )          Civil Action No. 15-1605
                  PLAINTIFF,                    )
                                                )
                  V.                            )
                                                )
MELINDA THOMPSON-WALK,                          )
MITCHELL PAUL WALK,                             )
AND PATRICK L. NOLAN,                           )
                                                )
                  DEFENDANTS.                   )
                                                )

                                    MEMORANDUM OPINION

          On May 17, 2019, the court granted the second motion for sanctions (ECF No. 174) filed

by plaintiff Matthew David Miller (“Miller” or “plaintiff”). Miller was instructed to file an

affidavit itemizing the expenses and costs he incurred for all activities identified as reimbursable

by the special master and court. Defendants Patrick L. Nolan (“Nolan”), Melinda Thompson1

(“Thompson”) and Mitchell Paul Walk (“Walk” and collectively with Nolan and Thompson

“defendants”) were given an opportunity to file objections to the claimed expenses and costs on

or before June 7, 2019.

          Miller filed an affidavit for deposition costs (ECF No. 197), in which he claimed total

costs of $8,769.70 in connection with the depositions of Walk, Thompson, Nolan, Riggan and

Burnett. Walk filed timely objections (ECF No. 198); and Miller filed a reply (ECF No. 199).

Thompson and Nolan did not respond. The matter is ripe for disposition.




1
    Thompson was previously named Melinda Thompson-Walk.
                                                    1
       A. Walk’s Objections

       Walk asserted three specific objections to Miller’s claimed costs in connection with

Walk’s deposition: (1) airfare; (2) vacation time; and (3) deposition transcript. Walk did not

object to Miller’s costs for the hotel, rental car or court reporter. The court will review Walk’s

objections seriatim.

               1. Airfare

       Miller claimed airfare of $205.80 (pit to sea + 20,000 miles); $75.00 (sea to pit + 50,000

miles) and $ 2,633.75 (to repurchase 70,000 miles used). Walk objects to the repurchase of

airline miles and Miller’s decision to fly first class. Walk’s counsel purchased a ticket on the

same flight, in coach, on one week’s notice, for $768. Walk’s ticket on the same flight, in coach,

was $681. Miller replies that on the outbound flight, he used miles to upgrade to first class to

avoid baggage charges and Economy Plus Seat charges; and only first class seats were available

on his unexpected return flight, which was precipitated by defendants’ statement that they were

working with the Spokane DA to arrest Miller during Thompson’s deposition and charge him

with embezzlement.

       Miller is entitled to recover only the reasonable costs of airfare. A witness must use the

most economical common carrier. United States v. Bayer Corp., No. CV 07-0001(JLL), 2015

WL 12698451, at *7 (D.N.J. Dec. 28, 2015) (assessing costs to the prevailing party under Rule

54(d)). Pursuant to 28 U.S.C. § 1821(c)(1) (setting reimbursement rules for government travel),

a “witness who travels by common carrier shall be paid for the actual expenses of travel on the

basis of the means of transportation reasonably utilized and the distance necessarily traveled to

and from such witness's residence by the shortest practical route in going to and returning from

the place of attendance. Such a witness shall utilize a common carrier at the most economical

rate reasonably available. A receipt or other evidence of actual cost shall be furnished.”


                                                 2
        The additional costs incurred due to Miller’s decisions to upgrade to first class on the

flight to Seattle and to leave unexpectedly to return to Pittsburgh cannot fairly be imposed on

Walk. Miller is not entitled to reimbursement for the repurchase of his frequent flyer miles. As

Walk argues, Miller is entitled to recover the cost of a roundtrip coach class ticket.

        The court awards airfare of $768, the amount spent by Walk’s attorney on the same

flight, which the court finds to be reasonable.

                   2. Vacation time

        Miller claims $314.72 for eight hours of vacation in connection with Walk’s deposition.

Walk objects to this claim in its entirety.

        The court authorized Miller to recover the expenses and costs he “incurred” in connection

with his reimbursable activities. (ECF No. 192). There is no evidence in the record that Miller

“incurred” an actual expense in losing vacation time. Miller did not provide a calculation or any

supporting documentation. The court will not award this amount.

                   3. Deposition transcript

        Miller claims $510.00 for the transcript of Walk’s deposition. Walk objects that this

expense was not incurred because Miller did not order the transcript. In reply, Miller explains

that he did order the transcript, but it had not yet been delivered, and that the $510.00 charge was

an estimate from Echo Scribe, the reporting service.

        The cost of the deposition transcript is clearly reimbursable. Miller shall file with the

court a copy of the actual invoice provided by Echo Scribe and proof of his payment of that

invoice. Walk shall reimburse Miller the full amount of the invoice within fourteen days of

Miller’s filing.




                                                  3
           B. Unopposed Costs

           The sanctions imposed on Walk were limited to the expenses incurred by Miller to

depose Walk and to produce a digital copy of Walk’s hard drive. (ECF No. 192 at 24). The

remaining deposition cost sanctions were imposed on Thompson.2 (ECF No. 192). As noted

above, she failed to respond to Miller’s affidavit.

           The costs claimed by Miller in connection with the depositions of Thompson, Nolan,

Riggan and Burnett totalled $ 4,480.16. Included in that amount were three claims of $314.72

(totalling $ 944.16) for three days of vacation time in connection with the Thompson, Nolan, and

Riggan/Burnett depositions.

           As explained above, Miller failed to prove that he incurred any expense in connection

with the loss of his vacation time. Accordingly, the claims for reimbursement of vacation time

(totalling $ 944.16) will be denied. The remaining costs claimed by Miller in connection with

the depositions of Thompson, Nolan, Riggan and Burnett (totalling $ 3,536.00) are GRANTED

as unopposed.

           Thompson shall reimburse Miller for these costs by submitting payment of $ 3,536.00 to

the clerk of court on or before July 1, 2019.



Conclusion

           For the reasons set forth above, Thompson shall reimburse Miller for the costs in

connection with the Thompson, Nolan, Riggan and Burnett depositions by submitting payment

of $ 3,536.00 to Miller on or before July 1, 2019; Walk shall reimburse Miller a total of

$1,318.27 for the reasonable costs of airfare, hotel, rental car and the court reporter in connection

with the Walk deposition by submitting payment to Miller on or before July 1, 2019; and Walk


2
    The court entered default against Nolan. A hearing on the amount of the default judgment is set for July 9, 2019.
                                                            4
shall also reimburse Miller the full amount of the invoice for the Walk deposition transcript by

submitting payment to Miller within fourteen days of Miller’s filing.

       Payments shall be sent to the following address:

       Matthew David Miller
       4387 Winchester Drive
       Allison Park, PA 15101

       Failure of a defendant to pay his or her share of these costs shall be regarded as a

violation of this order and further sanctions may be ordered.

       An appropriate order follows.




June 20, 2019                                        By the Court:

                                                     /s/ JOY FLOWERS CONTI
                                                     Joy Flowers Conti
                                                     Senior United States District Judge




                                                 5
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MATTHEW DAVID MILLER,                         )
                                              )       Civil Action No. 15-1605
               PLAINTIFF,                     )
                                              )
               V.                             )
                                              )
THOMPSON THOMPSON-WALK,                       )
MITCHELL PAUL WALK,                           )
AND PATRICK L. NOLAN,                         )
                                              )
               DEFENDANTS.                    )
                                              )

                                              ORDER

       AND NOW, this 20th day of June, 2019, it is hereby ordered that for the reasons set forth

in the accompanying memorandum opinion, plaintiff’s affidavit for deposition costs (ECF No.

197) is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that Thompson shall reimburse Miller for the costs in

connection with the Thompson, Nolan, Riggan and Burnett depositions by submitting payment

of $ 3,536.00 to Miller on or before July 1, 2019;

       IT IS FURTHER ORDERED that Walk shall reimburse Miller a total of $1,318.27 for

the reasonable costs of airfare, hotel, rental car and the court reporter for the Walk deposition by

submitting payment to Miller on or before July 1, 2019; and

       IT IS FURTHER ORDERED that Walk shall also reimburse Miller the full amount of the

invoice for the transcript for the Walk deposition by submitting payment to Miller within

fourteen days of Miller’s filing of the invoice and his proof of payment.

       Payments shall be sent to the following address:

       Matthew David Miller
       4387 Winchester Drive
       Allison Park, PA 15101

                                                  6
       IT IS FURTHER ORDERED that a failure of a defendant to pay his or her share of these

costs shall be regarded as a violation of this order and further sanctions may be ordered.




                                                     By the Court:

                                                     /s/ JOY FLOWERS CONTI
                                                     Joy Flowers Conti
                                                     Senior United States District Judge




                                                 7
